As filed with the Securities and Exchange Commission on March 1, 2013 1933 Act File No. 333-86655 1940 Act File No. 811-09575 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 17 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 17 [ X ] (Check appropriate box or boxes.) MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue, Suite 315 Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-866-884-5968 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue, Suite 315 Bethesda, MD 20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. MEEHAN MUTUAL FUNDS, INC. CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for the Meehan Focus Fund Statement of Additional Information for the Meehan Focus Fund Part C of Form N-1A Signature Page Exhibits Meehan Focus Fund (“MEFOX”) A No Load Fund PROSPECTUS March 1, 2013 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Anyone who tells you otherwise is committing a crime. Please Read and Retain This Prospectus for Future Reference TABLE OF CONTENTS SUMMARY OF THE MEEHAN FOCUS FUND Investment Objective 2 Fees and Expenses of the Fund 2 Expense Example 2 Portfolio Turnover 3 Principal Investment Strategies 3 Principal Investment Risks 3 Fund Performance 4 Adviser 5 Portfolio Managers 5 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 ADDITIONAL INFORMATION REGARDING THE FUND What are the Fund’s Principal Investment Strategies? 7 Temporary Defensive Positions 7 Additional Information Regarding the Risks of Investing in the Fund THE FUND’S INVESTMENT ADVISER The Adviser 9 The Portfolio Managers 10 HOW TO BUY AND SELL SHARES OF THE FUND Investing in the Fund Determining Share Prices 10 Distribution (Rule 12b-1) Fees 11 Minimum Investment Amounts 11 Opening and Adding To Your Account 12 Purchasing Shares By Mail 12 Purchasing Shares By Wire Transfer 12 Purchases through Financial Service Organizations 13 Purchasing Shares By Automatic Investment Plan 13 Purchasing Shares By Telephone 13 Miscellaneous Purchase Information 14 How to Sell (Redeem) Your Shares Redemption Fee 14 By Mail 15 Signature Guarantees 15 By Telephone 16 By Wire 16 Customer Identification Procedures 16 Redemption At The Option Of The Fund 16 Monitoring of Fund Purchases and Redemptions 16 DIVIDENDS AND OTHER DISTRIBUTIONS 17 TAX CONSIDERATIONS 17 DISCLOSURE OF PORTFOLIO HOLDINGS 17 DESCRIPTION OF INDEXES 18 GENERAL INFORMATION 18 FINANCIAL HIGHLIGHTS 18 FOR MORE INFORMATION 21 1 SUMMARY OF THE MEEHAN FOCUS FUND Investment Objective The Meehan Focus Fund (“Fund”) seeks long-term growth of capital. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment): Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) NONE Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) NONE Redemption Fees (as a percentageof amount redeemed, if applicable)1 2% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Management Fees 0.80% Distribution and Service (Rule 12b-1) Fees 0.00% Other Expenses 0.20% Acquired Fund Fees and Expenses2 0.03% Total Annual Fund Operating Expenses 1.03% 1 The Fund charges a redemption fee for redemption of Fund shares held for less than seven days. 2 Acquired Fund Fees and Expenses are indirect fees that the Fund incurs as a result of investing in certain pooled investment vehicles, such as mutual funds.Because the Total Annual Fund Operating Expenses in the table above include Acquired Fund Fees and Expenses, they do not correlate to the ratio of expenses to average net assets found within the “Financial Highlights” section of this prospectus. Expense Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated, reinvest all dividends and other distributions, and then redeem all your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $105 2 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 23.26% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests in the common stocks of companies that exhibit the potential for significant growth over at least a three year period.The Fund normally will invest at least 75% of its total assets in a focused portfolio of no more than 25 issuers, including U.S. common stocks or securities convertible into common stock.To identify companies that have significant growth potential, the Fund’s investment adviser, Edgemoor Investment Advisors, Inc. (“Edgemoor” or “Adviser”), employs a value-oriented approach to stock selection without restriction to a company’s market capitalization.Edgemoor seeks to identify companies that exhibit some or all of the following criteria: low price-to-earnings ratio; low price-to-book value or tangible asset value; excellent prospects for growth; strong franchise; highly qualified management; consistent free cash flow; and high returns on invested capital. The Fund may invest up to 25% of its total assets in foreign securities or investment vehicles that provide exposure to foreign securities, such as exchange-traded funds (“ETFs”) and issuer-sponsored American Depository Receipts.The Fund will normally invest its remaining assets in cash and cash equivalents, including U.S. government debt instruments and money market funds.The Fund generally will sell a security if its price has exceeded the Adviser’s estimate of its intrinsic value. Principal Investment Risks An investment in the Fund entails risk.The Fund could lose money or its performance could trail that of other investment alternatives.It is important that investors closely review and understand the risks of investing in the Fund.Turbulence in financial markets and reduced liquidity in equity, credit, and fixed income markets may negatively affect many issuers worldwide, which could have an adverse impact on the Fund. Credit Risk.The Fund could lose money if the issuer of a fixed-income security, including securities convertible into common stock, is unable to meet its financial obligations or goes bankrupt.Credit risk typically applies to fixed-income securities, but generally is not a factor for U.S. government obligations. Focused Portfolio Risk.The Fund is non-diversified, which means it invests a high percentage of its assets in a limited number of securities.The Fund generally will hold a core portfolio of stocks of fewer companies than a more diversified fund, and a change in the value of a single company may have a greater impact on the Fund’s NAV than such a change would have on a more diversified fund.A non-diversified fund’s net asset values and total returns may fluctuate or fall more in times of weaker markets than a conventional diversified fund. Foreign Securities Risk.The Fund’s investments in foreign securities are subject to the risks of instability in currency exchange rates, political unrest, economic conditions or changes in foreign laws. Interest Rate Risk.Interest rate risk is the risk that the value of the Fund’s investments in fixed income securities, including securities convertible into common stock, will fall when interest rates rise.The effect 3 of increasing interest rates is more pronounced for any intermediate-term or longer-term fixed income obligations owned by the Fund. Management Risk.The Fund is actively managed and its performance therefore will reflect the Adviser’s ability to make investment decisions which are suited to achieving the Fund’s investment objectives.Due to its active management, the Fund may underperform other mutual funds with similar objectives. Risks of Investing in ETFs.Investing in other investment companies and ETFs carries with it the risk that by investing in another investment company or ETF the Fund, and therefore its shareholders, indirectly bear the Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company or ETF, in addition to the fees and expenses fund shareholders directly bear in connection with the Fund’s own operations. Small to Mid-Capitalization Stock Risk.Small and mid-capitalization companies may have narrower commercial markets, less liquidity and less financial resources than large-capitalization companies. Stock Market Risk.The broad stock market or particular holdings of the Fund may decline in value, resulting in a loss to the Fund. Fund Performance The bar chart and table below illustrate annual Fund and market benchmark returns for the periods ended December 31.This information is intended to give you some indication of the risk of investing in the Fund by demonstrating how its returns have varied over time.The bar chart shows the Fund’s performance from one year to another.The table shows what the Fund’s return would equal if you average out actual performance over various lengths of time.The Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future. 4 AVERAGE ANNUAL RETURNS (for the periods ended December 31, 2012) 1 Year 5 Years 10 Years Since * Inception Meehan Focus Fund Return Before Taxes 10.29% 1.01% 6.53% 3.85% Return After Taxes on Distributions 9.55% 0.72% 6.26% 3.64% Return After Taxes on Distributions and Sale of Fund Shares 9.00% 0.86% 5.88% 3.35% Standard & Poor’s 500 Total Return Stock Index** (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 7.09% 1.99% Nasdaq Composite Index*** (reflects no deduction for fees, expenses or taxes) 15.91% 2.62% 8.49% -1.33% *The Meehan Focus Fund commenced operations on December 10, 1999. **The Standard & Poor’s 500 Total Return Index is an unmanaged index of 500 U.S. stocks and represents the broad performance of the U. S. stock market.Index performance does not include transaction costs, taxes, or other fees, which will affect actual performance. ***The Nasdaq Composite Index measures all Nasdaq domestic and non-U. S. based common stocks listed on the Nasdaq Stock Market.Index performance does not include transaction costs, taxes, or other fees, which will affect actual performance. After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through a tax deferred arrangement such as a 401(k) plan or individual retirement account (“IRA”). Adviser Edgemoor serves as the Fund’s investment adviser. Portfolio Managers Mr. Thomas P. Meehan has served as the portfolio manager for the Fund since its inception in 1999.Messrs. Paul P. Meehan and R. Jordan Smyth, Jr. have served as co-managers of the Fund since 2005. 5 Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day by mail (Meehan Mutual Funds, Inc. c/o Integrity Fund Services, LLC, P.O. Box 759, Minot, ND 58702-0759), telephone (800-933-8413) or wire transfer.Shares also may be purchased by check or through participating financial service professionals.The Fund accepts investments in the following minimum amounts: TYPE OF ACCOUNT MINIMUM INVESTMENT TO OPEN ACCOUNT SUBSEQUENT INVESTMENTS Regular IRAs The following minimum and subsequent investment requirements apply to members of automatic investment plans: TYPE OF ACCOUNT MINIMUM INVESTMENT TO OPEN ACCOUNT SUBSEQUENT INVESTMENTS Regular $100 per month minimum IRAs $100 per month minimum Tax Information Shareholders may receive distributions from the Fund of net investment income and net capital gains, which may be taxed as ordinary income or long-term capital gains, unless you hold your Shares through a tax-exempt entity or tax-deferred retirement arrangement, such as an IRA or 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 6 ADDITIONAL INFORMATION REGARDING THE FUND What are the Fund’s Principal Investment Strategies? The Adviser attempts to achieve the Fund’s investment objective by: ● investing in common stocks without restrictions regarding market capitalization; ● normally investing at least 75% of the Fund’s total assets in U.S. common stocks or securities convertible into common stock; and ● with respect to 75% of the Fund’s assets (valued at the time of investment), holding a focused portfolio of no more than 25 issuers. The Adviser believes that the Fund’s investment objective is best achieved by investing in companies that exhibit the potential for significant growth over the long term. The Adviser defines long term as a time horizon of at least three years. To identify companies that have significant growth potential, the Adviser employs a value-oriented approach to stock selection.To choose the securities in which the Fund will invest, the Adviser seeks to identify companies that exhibit some or all of the following criteria: ● low price-to-earnings ratio (“P/E”); ● low price-to-book value or tangible asset value; ● excellent prospects for growth; ● strong franchise; ● highly qualified management; ● consistent free cash flow; and ● high returns on invested capital. The Adviser seeks to purchase shares of good businesses at reasonable prices that provide a margin of safety.Investments in securities convertible into common stock may include corporate bonds, notes and preferred stock.Thomas P. Meehan, the Fund’s portfolio manager, has invested a major portion of his retirement assets in the Fund and is a shareholder of the Fund. The Fund may invest up to 25% of its total assets in foreign securities.The Fund will invest in foreign securities both directly and indirectly through other investment vehicles, including American Depository Receipts (“ADRs”) and exchange traded funds (“ETFs”).The Fund will only invest in ADRs that are issuer sponsored.Sponsored ADRs typically are issued by a U.S. bank or trust company and evidence ownership of underlying securities issued by a foreign corporation. The Fund will normally invest its remaining assets in cash and cash equivalents, such as U.S. government debt instruments, other money market mutual funds, and repurchase agreements.In addition, the Fund generally will sell a security if its price has exceeded the Adviser’s estimate of its intrinsic value. Temporary Defensive Positions.Ordinarily, the Fund’s portfolio will be invested primarily in common stocks.However, the Fund is not required to be fully invested in common stocks and, in fact, usually maintains certain cash reserves.During abnormal or unusual market conditions, cash reserves may be a significant percentage of the Fund’s total net assets.The Fund usually invests its cash reserves in U.S. Government debt instruments, other unaffiliated mutual funds (money market funds) and repurchase agreements.During times when the Fund holds a significant portion of its net assets in cash, it will not be 7 investing according to its investment objectives, and the Fund’s performance may be negatively affected as a result. Additional Information Regarding the Risks of Investing in the Fund General Risks.All investments are subject to inherent risks, and the Fund is no exception.Accordingly, you may lose money by investing in the Fund.Turbulence in financial markets and reduced liquidity in equity, credit, and fixed income markets may negatively affect many issuers worldwide, which could have an adverse impact on the Fund.When you sell your Fund shares, they may be worth more or less than what you paid for them because the value of the Fund’s investments will vary from day-to-day, reflecting changes in market conditions, interest rates and numerous other factors. Credit Risk.The Fund could lose money if the issuer of a fixed-income security is unable to meet its financial obligations or goes bankrupt.Credit risk typically applies to fixed-income securities, but generally is not a factor for U.S. government obligations. Focused Portfolio Risk.The Fund is classified as “non-diversified” under the federal securities laws.This means that the Fund generally will invest a relatively high percentage of its assets in the securities of a small number of companies.Investing in this manner makes the Fund more susceptible to a single economic, political or regulatory event than a more diversified fund might be.Also, a change in the value of a single company will have a more pronounced effect on the Fund than such a change would have on a more diversified fund. Foreign Securities Risk.Investments in foreign securities involve greater risks compared to domestic investments for the following reasons: ● Foreign companies are not subject to the regulatory requirements of U.S. companies, so there may be less publicly available information about foreign issuers than U.S. companies. ● Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards. ● Dividends and interest on foreign securities may be subject to foreign withholding taxes.Such taxes may reduce the net return to Fund shareholders. ● Foreign securities are often denominated in a currency other than the U.S. dollar.Accordingly, the Fund will be subject to the risks associated with fluctuations in currency values.For example, fluctuations in the exchange rates between the U.S. dollar and foreign currencies may have a negative impact on investments denominated in foreign currencies by eroding or reversing gains or widening losses from those investments. ● Although the Fund will only invest in foreign issuers that are domiciled in nations considered to have stable and friendly governments, there is the possibility of expropriation, confiscation, taxation, currency blockage or political or social instability which could negatively affect the Fund. Government Sponsored Enterprise Risk.Investments in government sponsored enterprises are debt obligations issued by agencies and instrumentalities of the U.S. Government.These obligations vary in the level of support they receive from the U.S. Government.They may be: (1) supported by the full faith and credit of the U.S. Treasury, such as those of the Government National Mortgage Association; (2) supported by the right of the issuer to borrow from the U.S. Treasury, such as those of the Federal National Mortgage Association; (3) supported by the discretionary authority of the U.S. Government to purchase the issuer’s obligations, such as those of the Student Loan Marketing Association; or (4) 8 supported only by the credit of the issuer, such as those of the Federal Farm Credit Bureau. The U.S. Government may choose not to provide financial support to U.S. Government sponsored agencies or instrumentalities if it is not legally obligated to do so in which case, if the issuer defaulted, the Fund might not be able to recover its investment from the U.S. Government. Interest Rate Risk.Investments in investment-grade and non-investment grade fixed-income securities are subject to interest rate risk.When interest rates go up, the market values of these previously issued instruments generally decline.Debt securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than debt securities with shorter durations.Yields of debt securities will fluctuate over time. Management Risk.The Fund is actively managed and its performance therefore will reflect the Adviser’s ability to make investment decisions which are suited to achieving the Fund’s investment objectives.Due to its active management, the Fund may underperform other mutual funds with similar objectives. Risks of Investing in ETFs.An ETF is an investment company that seeks to track the performance of an index by holding in its portfolio either the contents of the index or a representative sample of the securities in the index.ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange. ETF shares potentially may trade at a discount or a premium in market price if there is a limited market in such shares.Investments in ETFs are subject to brokerage and other trading costs as the Adviser trades in and out of the ETF, which could result in greater expenses to the Fund.They also are subject to investment advisory and other expenses, which would be directly borne by the Fund.Finally, because the value of ETF shares depends on the demand in the market, the Adviser may not be able to liquidate the Fund’s holdings at the most optimal time, adversely affecting the Fund’s performance. Small to Medium-Cap Stock Risk. The Fund may invest in companies with small to medium market capitalizations (generally less than $6 billion).Because these companies are relatively small compared to large-cap companies, they may engage in business mostly within their own geographic region, be less well-known to the investment community, and/or have more volatile share prices.Also, small companies often have less liquidity, less management depth, narrower market penetrations, less diverse product lines, and fewer resources than larger companies.As a result, their stock prices often react more strongly to changes in the marketplace. Stock Market Risk. The stock market tends to trade in cyclical price patterns, with prices generally rising or falling over sustained periods of time.The Fund invests primarily in common stocks, so the Fund will be subject to the risks associated with common stocks, including price volatility and the creditworthiness of the issuing company. THE FUND’S INVESTMENT ADVISER The Adviser Edgemoor Investment Advisors, Inc., 7250 Woodmont Avenue, Suite 315, Bethesda, MD 20814, serves as investment adviser to the Fund.The Adviser is a Maryland corporation and has registered with the Securities and Exchange Commission (“SEC”) as an investment adviser.The Adviser commenced operations in October 1999. 9 The Adviser’s principal business is to provide financial management and advisory services to individuals, corporations, and other institutions.The Adviser has been the investment adviser to the Fund since its commencement of operations on December 10, 1999.The Adviser manages the investment portfolio and business affairs of the Fund under an Investment Advisory Agreement with the Fund, and manages, or arranges to manage, the daily operations of the Fund under an Operating Services Agreement.Thomas P. Meehan is portfolio manager for the Fund and Paul P. Meehan and R. Jordan Smyth, Jr. are co-managers for the Fund.Mr. Thomas P. Meehan is President of the Adviser and Messrs. Paul P. Meehan and R. Jordan Smyth, Jr. are Managing Directors of the Adviser.Messrs. Thomas P. Meehan, Paul P. Meehan, and R. Jordan Smyth, Jr. also are members of the Board of Directors of the Adviser. A discussion regarding the basis for the Board of Directors approving Edgemoor as investment adviser is available in the Fund’s semi-annual report to shareholders, dated April 30, 2012. For its investment advisory services to the Fund, the Fund pays to the Adviser, on the last day of each month, an annualized fee rate equal to 0.80% of the average net assets of the Fund, such fee to be computed daily based upon the daily average net assets of the Fund. The Portfolio Managers Mr. Thomas P. Meehan is President of the Adviser and has served in that capacity since September 1999.He has been portfolio manager for the Fund and President of Meehan Mutual Funds, Inc. since their inception.In 1968, Mr. Meehan was a founding partner of Sherman, Meehan, Curtin & Ain, a Washington, D.C. law firm.Mr. Meehan served as President of that law firm for many years, and served on the firm’s Executive Committee from its inception through September 1999.Mr. Meehan was a charter trustee of the firm’s pension and profit sharing plans and served as an investment manager of these plans since their inceptions in 1973 through 2000. Messrs. Paul P. Meehan and R. Jordan Smyth, Jr., are co-managers of the Fund and have served in those capacities since January 1, 2005.Mr. Meehan, Managing Director, joined the Adviser in August 2002 and is a member of the Adviser’s Investment Selection Committee.Prior to joining the Adviser, Mr. Meehan was an attorney with the federal government from May 1997 through August 2002.Mr. Smyth, Managing Director, joined the Adviser in April 2003 and is a member of the Adviser’s Investment Selection Committee.Prior to joining the Adviser, Mr. Smyth was an investment banker with Wachovia Securities from June 1996 through February 2003. The Fund’s statement of additional information (“SAI”) provides additional information about the compensation paid to the Fund’s portfolio managers, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. HOW TO BUY AND SELL SHARES OF THE FUND INVESTING IN THE FUND Determining Share Prices Shares of the Fund are offered at each share’s net asset value (“NAV”).NAV per share is calculated by adding the value of Fund investments, cash and other assets, subtracting Fund liabilities, and then dividing the result by the number of shares outstanding.The Fund generally determines the total value of its shares 10 by using market prices for the securities comprising its portfolio.The Fund’s per share NAV is computed on all days on which the New York Stock Exchange (“NYSE”) is open for business as of the close of regular trading hours on the Exchange, currently 4:00 p.m. Eastern time.In the event that the NYSE closes early, the share price will be determined as of the time of closing. Securities for which quotations are not available and any other assets are valued at fair market value as determined in good faith by the Adviser, subject to the review and oversight of the Board of Directors.Securities are priced at fair value as determined by the Adviser, subject to the oversight of the Board of Directors, when: (1) reliable market quotations are not readily available; (2) the Fund’s pricing service does not provide a valuation for such securities; (3) the Fund’s pricing service provides a valuation that in the judgment of the Adviser does not represent fair value; or (4) the occurrence of certain events after the close of foreign markets, but prior to the close of the U.S. market (such as a significant surge or decline in the U.S. market) may result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.In this last regard, the trading hours for most foreign securities end prior to the close of the NYSE, the time as of which the Fund’s NAV is calculated.If such events occur, the Fund may value foreign securities at fair value, taking into account such events, when it calculates its NAV.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Directors. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may be different from the market price of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Fund’s fair valuation procedures.If any significant discrepancies are found, the Adviser may adjust the Fund’s fair valuation procedures. Distribution (Rule 12b-1) Fees The Fund has adopted a distribution plan (the “Plan”) pursuant to Rule 12b-1 under the Investment Company Act of 1940.The Plan provides that the Fund is authorized to pay an annualized fee of up to 0.35% of the Fund’s average daily net assets to compensate certain parties for expenses incurred in the distribution of the Fund’s shares and the servicing and maintenance of existing shareholder accounts.However, the Directors have not authorized payment of any fees pursuant to the Plan. Because any payments under the 12b-1 Plan would be paid out of the Fund’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Minimum Investment Amounts Payments for Fund shares should be in U.S. dollars, and in order to avoid fees and delays, should be drawn on a U.S. bank.Fund management may reject any purchase order for Fund shares and may waive the minimum investment amounts in its sole discretion. 11 Opening and Adding To Your Account You can invest in the Fund by mail, wire transfer or through participating financial service professionals.After you have established your account and made your first purchase, you also may make subsequent purchases by telephone.You also may invest in the Fund through an automatic payment plan.Any questions you may have can be answered by calling the Fund at 1-866-884-5968. Purchasing Shares By Mail To make your initial investment in the Fund, simply complete the Account Application Form included with this Prospectus, make a check payable to Meehan Focus Fund, and mail the Form and check to: Meehan Mutual Funds, Inc. c/o Integrity Fund Services, LLC P.O. Box 759 Minot, ND58702-0759 To make subsequent purchases, simply make a check payable to Meehan Focus Fund and mail the check to the above-mentioned address.Be sure to note your Fund account number on the check. For purchases of Fund shares for retirement plans (such as 401(k) plans, IRAs) simply complete the Account Application Form included with this Prospectus, make a check payable to First Western Bank & Trust, and mail the Form and check to: Meehan Mutual Funds, Inc. c/o First Western Bank & Trust P.O. Box 1090 Minot, ND58702-1090 Your purchase order, if accompanied by payment, will be processed upon receipt by Integrity Fund Services, LLC, the Fund’s transfer agent (“Transfer Agent”).If the Transfer Agent receives your order and payment by the close of regular trading on the NYSE (currently 4:00 p.m. Eastern time), your shares will be purchased at the Fund’s NAV calculated at the close of regular trading on that day.Otherwise, your shares will be purchased at the NAV determined as of the close of regular trading on the next day the NYSE is open for trading. Purchasing Shares by Wire Transfer To make an initial purchase of shares by wire transfer, you need to take the following steps: 1.
